Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized possession of a controlled substance. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the detailed misbehavior report, the testimony of correction officers and supporting documentation which confirmed that a random search of petitioner’s cell had resulted in the discovery of a substance subsequently identified by laboratory testing as marihuana (see Matter of Laureano v Senkowski, 277 AD2d 613; Matter of Rivera v Goord, 261 AD2d 754). Testimony was given by the correction officers who conducted the search of petitioner’s cell and who authored the misbehavior report, as well as by the officer who conducted the laboratory testing on the substance found in petitioner’s cell which yielded positive results for the presence of marihuana (see Matter of Brown v Senkowski, 290 AD2d 906, 907).
Petitioner’s assertions of various procedural errors, allegedly committed in the drafting and service of the misbehavior report and in the manner in which the disciplinary hearing was conducted, have been reviewed and found to be either without merit or merely inadvertent and technical defects that were in no way prejudicial to petitioner’s case (see Matter of Roman v Selsky, 270 AD2d 519; Matter of Bolling v Coombe, 234 AD2d 730, 731).
*868Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.